
	
		I
		111th CONGRESS
		1st Session
		H. R. 248
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide Capitol-flown flags to the families of
		  deceased law enforcement officers.
	
	
		1.Short titleThis Act may be cited as the
			 Law Enforcement Officers Flag Memorial
			 Act.
		2.Capitol-flown flags
			 for families of deceased law enforcement officers
			(a)Authority
				(1)In
			 generalThe family of a deceased law enforcement officer may
			 request, and the Attorney General shall provide to such family, a Capitol-flown
			 flag, which shall be supplied to the Attorney General by the Architect of the
			 Capitol. The family shall pay the cost of such flag, including shipping.
				(2)Effective
			 dateParagraph (1) shall take effect on the date on which the
			 Attorney General establishes the procedure required by subsection (b).
				(b)ProcedureNot
			 later than 180 days after the date of enactment of this Act, the Attorney
			 General shall establish a procedure (including any appropriate forms) by which
			 the family of a deceased law enforcement officer may request, and provide
			 sufficient information to determine such officer's eligibility for, a
			 Capitol-flown flag.
			(c)ApplicabilityThis
			 Act shall only apply to a deceased law enforcement officer who died on or after
			 the date of enactment of this Act.
			(d)DefinitionsIn
			 this Act—
				(1)the term
			 Capitol-flown flag means a United States flag flown over the
			 United States Capitol in honor of the deceased law enforcement officer for whom
			 such flag is requested; and
				(2)the term
			 deceased law enforcement officer means a person who was charged
			 with protecting public safety, who was authorized to make arrests by a Federal,
			 State, or local law enforcement agency, and who died while employed by such an
			 agency or after retiring in good standing from such an agency.
				
